ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2008-10-17_ORD_01_NA_00_EN.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


CCORDANCE WITH INTERNATIONAL LAW
 OF THE UNILATERAL DECLARATION
         OF INDEPENDENCE
 BY THE PROVISIONAL INSTITUTIONS
  OF SELF-GOVERNMENT OF KOSOVO
      (REQUEST FOR ADVISORY OPINION)


          ORDER OF 17 OCTOBER 2008




               2008
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


CONFORMITE u AU DROIT INTERNATIONAL
  DE LA DE
         u CLARATION UNILATEu RALE
          D’INDEu PENDANCE
   DES INSTITUTIONS PROVISOIRES
 ADMINISTRATION AUTONOME DU KOSOVO
      (REQUE
           | TE POUR AVIS CONSULTATIF)


      ORDONNANCE DU 17 OCTOBRE 2008

                         Official citation :
  Accordance with International Law of the Unilateral Declaration
 of Independence by the Provisional Institutions of Self-Government
 of Kosovo, Order of 17 October 2008, I.C.J. Reports 2008, p. 409




                     Mode officiel de citation :
    Conformité au droit international de la déclaration unilatérale
d’indépendance des institutions provisoires d’administration autonome
u Kosovo, ordonnance du 17 octobre 2008, C.I.J. Recueil 2008, p. 409




                                           No de vente :
SN 0074-4441
BN 978-92-1-071051-0
                                           Sales number    942

                              17 OCTOBER 2008

                                  ORDER




ACCORDANCE WITH INTERNATIONAL LAW
  OF THE UNILATERAL DECLARATION
          OF INDEPENDENCE
  BY THE PROVISIONAL INSTITUTIONS
   OF SELF-GOVERNMENT OF KOSOVO

   (REQUEST FOR ADVISORY OPINION)




 CONFORMITE  u AU DROIT INTERNATIONAL
    DE LA DE
           u CLARATION UNILATEu RALE
            D’INDEu PENDANCE
     DES INSTITUTIONS PROVISOIRES
D’ADMINISTRATION AUTONOME DU KOSOVO

   (REQUE
        | TE POUR AVIS CONSULTATIF)




                              17 OCTOBRE 2008

                              ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2008

                             17 October 2008


ACCORDANCE WITH INTERNATIONAL LAW
  OF THE UNILATERAL DECLARATION
          OF INDEPENDENCE
  BY THE PROVISIONAL INSTITUTIONS
   OF SELF-GOVERNMENT OF KOSOVO

               (REQUEST FOR ADVISORY OPINION)




                                  ORDER

Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
          OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, BENNOUNA,
          SKOTNIKOV ; Registrar COUVREUR.

    The International Court of Justice,
 Composed as above,
 After deliberation,
 Having regard to Articles 48, 65 and 66 of the Statute of the Court and
o Articles 104 and 105 of the Rules of Court,
    Makes the following Order :
  Whereas on 8 October 2008 the United Nations General Assembly
adopted, at the 22nd meeting of its Sixty-third Session, resolution 63/3
 A/63/L.2), by which it decided, pursuant to Article 65 of the Statute of
 he Court, to request the International Court of Justice to render an
advisory opinion on the following question :

4

      “Is the unilateral declaration of independence by the Provisional
    Institutions of Self-Government of Kosovo in accordance with inter-
    national law ?” ;
  Whereas certified true copies of the English and French texts of that
resolution were transmitted to the Court under cover of a letter from the
Secretary-General of the United Nations dated 9 October 2008 and
received by facsimile on 10 October 2008 ;
  Whereas the Secretary-General indicated in his letter that, pursuant to
Article 65, paragraph 2, of the Statute, all documents likely to throw light
upon the question would be transmitted to the Court as soon as possible ;

 Whereas, by letters dated 10 October 2008, the Registrar gave notice of
he request for an advisory opinion to all States entitled to appear before
he Court, pursuant to Article 66, paragraph 1, of the Statute,
   1. Decides that the United Nations and its Member States are consid-
ered likely to be able to furnish information on the question submitted to
 he Court for an advisory opinion ;
   2. Fixes 17 April 2009 as the time-limit within which written state-
ments on the question may be presented to the Court, in accordance with
Article 66, paragraph 2, of the Statute ;
   3. Fixes 17 July 2009 as the time-limit within which States and organi-
zations having presented written statements may submit written com-
ments on the other written statements, in accordance with Article 66,
paragraph 4, of the Statute ;
   4. Decides further that, taking account of the fact that the unilateral
declaration of independence by the Provisional Institutions of Self-
Government of Kosovo of 17 February 2008 is the subject of the question
submitted to the Court for an advisory opinion, the authors of the above
declaration are considered likely to be able to furnish information on the
question ; and decides therefore to invite them to make written contribu-
 ions to the Court within the above time-limits ; and
   Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this seventeenth day of October, two thou-
sand and eight.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.



5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071051-0

